Name: 2002/447/EC: Decision of the European Parliament of 10Ã April 2002 on closing the accounts of the sixth, seventh and eighth European Development Funds for the financial year 2000
 Type: Decision
 Subject Matter: accounting;  cooperation policy
 Date Published: 2002-06-17

 Avis juridique important|32002B04472002/447/EC: Decision of the European Parliament of 10 April 2002 on closing the accounts of the sixth, seventh and eighth European Development Funds for the financial year 2000 Official Journal L 158 , 17/06/2002 P. 0034 - 0034Decision of the European Parliamentof 10 April 2002on closing the accounts of the sixth, seventh and eighth European Development Funds for the financial year 2000(2002/447/EC)THE EUROPEAN PARLIAMENT,- Having regard to the balance sheets and accounts of the sixth, seventh and eighth European Development Funds for the financial year 2000 (COM(2001) 233 - C5-0209/2001),- Having regard to the annual report of the Court of Auditors on the activities of the sixth, seventh and eighth European Development Funds for 2000 together with the institutions' replies (C5-0618/2001)(1),- Having regard to the Court of Auditors' Statement of Assurance on the European Development Funds (C5-0618/2001),- Having regard to the Council's recommendations of 5 February 2001 concerning the discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 2000 (5787/2002 - C5-0118/2002, 5788/2002 - C5-0119/2002, 5789/2002 - C5-0120/2002),- Having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention(2),- Having regard to Rule 93 and Annex V to its Rules of Procedure,- Having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A5-0088/2002),1. Notes that the financial situation of the sixth, seventh and eighth EDF as at 31 December 2000 was as follows:>TABLE>2. Instructs its President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to have them published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 359, 15.12.2001, p. 417.(2) OJ L 191, 7.7.1998, p. 53.